Exhibit 10.1


JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of April 18, 2017 (this “Joinder Agreement”), made
by the Subsidiaries signatory hereto (each, a “New Guarantor”) in favor of Bank
of America, N.A., as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for the Lenders referred to
in that certain Credit Agreement, dated as of December 10, 2015 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Kennedy-Wilson, Inc. (the
“Borrower”), Kennedy-Wilson Holdings, Inc. (the “Parent”) and certain
subsidiaries of the Parent from time to time party thereto as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.
1.    Each New Guarantor, hereby acknowledges that it has received and reviewed
a copy of the Credit Agreement, and acknowledges and agrees to:
(a)join the Credit Agreement as a Guarantor, as indicated with its signature
below;
(b)be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and
(c)perform all obligations and duties required of it by the Credit Agreement.
2.    Each New Guarantor represents and warrants that the representations and
warranties contained in Article V of the Credit Agreement or which are contained
in any other Loan Document under or in connection herewith, in each case, as
they relate to such New Guarantor, are true and correct in all material respects
on and as of the date hereof, except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) that for purposes of this certification, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.
3.    The name, type of organization, jurisdiction of incorporation or
organization and taxpayer identification number of each New Guarantor is set
forth in Annex I to this Joinder Agreement.
4.    This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.


US-DOCS\78257920.3

--------------------------------------------------------------------------------

Exhibit 10.1


5.    Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.
6.    THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
[Signature Page Follows]



IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.
KW 400 CALIFORNIA MEMBER, LLC
KW ALBUQUERQUE FAR NORTH, LLC
KW CIG MANAGEMENT SERVICES, LLC
KW HARBOR II, LLC
KW HILLCREST SHOPPING CENTER, LLC
KW RIVERDALE AND 36, LLC
KW TERRA WEST SPONSOR, LLC
each, as a New Guarantor




By:                     
Name:    In Ku Lee
Title:    Vice President






ACKNOWLEDGED AND AGREED TO:
BANK OF AMERICA, N.A.,
as Administrative Agent




By:                     
Name:    
Title:    
KENNEDY-WILSON, INC.,
as the Borrower




By:                     
Name:    In Ku Lee
Title:    Vice President



ANNEX I
TO JOINDER AGREEMENT
Name of Guarantor
Type of Organization
Jurisdiction of Incorporation/Organization
Taxpayer ID
KW 400 California Member, LLC
LLC
Delaware
46-3916138
KW Albuquerque Far North, LLC
LLC
Delaware
46-3916358
KW CIG Management Services, LLC
LLC
Delaware
46-3916201
KW Harbor II, LLC
LLC
Delaware
46-3915857
KW Hillcrest Shopping Center, LLC
LLC
Delaware
46-3915903
KW Riverdale and 36, LLC
LLC
Delaware
46-3916010
KW Terra West Sponsor, LLC
LLC
Delaware
46-3916408





US-DOCS\78257920.3